Diário da República, 2.º série PARTE C

16 de janeiro de 2020 Pág. 156

AMBIENTE E AÇÃO CLIMÁTICA

Direção-Geral de Energia e Geologia

Contrato (extrato) n.º 3/2020

Sumário: Dá-se público conhecimento do contrato C-158 e com a denominação de «Ouraças»,
celebrado em 8 de outubro de 2019, entre o Estado e a Sabril — Sociedade de Areias
e Britas, L.º

Nos termos do artigo 16.º do Decreto-Lei n.º 88/90, de 16 de março, dá-se público conheci-
mento que o contrato de concessão de exploração de depósitos minerais de caulino e quartzo, a
que corresponde o número de cadastro C-158 e a denominação de «Ouraças», celebrado em 8
de outubro de 2019, entre o Estado e a Sabril — Sociedade de Areias e Britas, L.º, encontra-se
disponível no sítio da internet da DGEG (https://www.dgeg.gov.pt).

Área: 172,2647 hectares. Freguesias de Maxial, Monte Redondo, São Pedro e Santiago, Santa
Maria e São Miguel e Matacães, Concelho de Torres Vedras, Distrito de Lisboa, com delimitada pela
poligonal cujos vértices, se indicam seguidamente, em coordenadas sistema PT-TMOG/ETRS89:

Vértice x (m) vim)

1.. — 92 735,307 — 60 045,171
2. — 92 667,263 — 60 493,073
3. — 92 957,942 — 60 530,313
4. — 93 174,580 — 61 030,398
5. — 93 400,051 — 62 036,553
6. — 94 160,335 — 61 901,549
7. — 93 996,335 — 61 383,927
8. — 94 233,140 — 61 407,434
9. — 94 235,779 — 61 033,818
10 — 93 753,936 — 60 393,241
1... — 93 671,381 — 60 201,760

18 de dezembro de 2019. — O Diretor-Geral, João Pedro Correia Bernardo.

312888521

